DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donhue et al (U.S Patent Application Publication no. US2018/0044146 A1).

With respect to claims 1 and 18, Donahue et al disclose a crane 22, comprising: a mast (the left 28, in figure 1) extending along a vertical direction, the mast comprising a base end (at 42) and a top end (portion of 28 at which 30 is attached) located opposite the base end; at least one support beam 30, the at least one support beam fixedly coupled to the mast adjacent the top end of the mast; a first runway beam (beam 48 which is closest to 28) extending along a horizontal direction perpendicular to the vertical direction, the first runway beam defining a first end (in figure 1, for example, a first end of 48 is the left end of runway beam 48) and a second end (the right end of 48 which is opposite the left end of 48 in figure 1) whereby the first end is located closer to the mast than the second end (in figure 1, the left end of 48 is closer to the left mast 28 than the second end of 48), the first runway beam fixedly coupled (via 46) to the at least one support beam, and a second runway beam (second runway beam 48 furthest from 28) extending along the horizontal direction, the second runway beam spaced from the first runway beam (see figures 1 and 2, for example), and the second runway beam fixedly coupled (via 46) to the at least one support beam; a bridge 50 movably coupled to the first runway beam and the second runway beam, the bridge arranged and configured to move between a first location and a second location of the first runway beam and the second runway beam; a trolley movably coupled to the bridge, wherein the trolley is arranged and configured to move between a first location and a second location of the bridge; and a hoist coupled to the trolley, the hoist configured to lift and lower an object with respect to the trolley (para [0024]; “…a bridge or bridge rail 50 is movably supported between runway rails 32, with bridge 50 including a moveable hoist that includes a trolley 52 that slides axially along bridge 50 with trolley 52 supporting a hoist 53, such as a chain hoist or air host.”).

With respect to claim 2, Donahue et al disclose the crane of Claim 1, wherein the first end (in figure 1, for example, a first end of 48 is the left end of runway beam 48) of the first runway beam is located adjacent the mast 28.

With respect to claim 3, Donahue et al, as best seen in figure 1, disclose the crane of Claim 2, wherein the horizontal direction (in figure 1, direction of 48) defines a first horizontal direction, wherein the bridge 50 extends along a second horizontal direction perpendicular to the first horizontal direction and the vertical direction (direction of 28).

With respect to claim 13, Donahue et al, in figure 1, disclose the crane of Claim 2, wherein the base end (at 42) of the mast is fixedly coupled (via 42) to a ground surface (“floor surface”, para [0023]), the base end comprising: a first support portion extending along a seventh direction (in figure 1, below, for example, plate 42 extends in a left to right direction) perpendicular to the vertical direction; a second support portion extending along an eighth direction (in figure 1, below, for example, a second portion of plate 42 extends in a forward and backward directions); and a third support portion extending along a ninth direction, wherein each of the second support portion and the third support portion extend perpendicular to the vertical direction and the seventh direction, and wherein the ninth direction extends opposite the eighth direction (in figure 1, below, for example, a third portion of plate 42 extends in a forward and backward directions).

    PNG
    media_image1.png
    311
    395
    media_image1.png
    Greyscale

Figure 1 (partial)
With respect to claim 16, Donahue et al disclose the crane of Claim 2, wherein the base end of the mast comprises at least one support portion 44 extending along a tenth direction, wherein the at least one support portion defines a length directly related to a capacity of the crane (reinforcing flanges 44 help to support 28).

With respect to claim 17, Donahue et al disclose a method of using a crane to lift and lower an object (tools, equipment; para [0003]), the method comprising: detachably coupling the object to a hoist 53 operatively coupled to a trolley 52; electrically coupling the hoist to a power source; and engaging the hoist, via the power source, to lift and lower the object, wherein the trolley is movably coupled to a bridge 50 such that the trolley is arranged and configured to move between a first location and a second location of the bridge, the bridge is movably coupled to a first runway beam and a second runway beam such that the bridge is arranged and configured to move between a first location and a second location of the first runway beam and the second runway beam (para [0024]; “…a bridge or bridge rail 50 is movably supported between runway rails 32, with bridge 50 including a moveable hoist that includes a trolley 52 that slides axially along bridge 50 with trolley 52 supporting a hoist 53, such as a chain hoist or air host.”), the first runway beam and the second runway beam are fixedly coupled to at least one support beam 30, and the at least one support beam is fixedly coupled to a building column 28.

With respect to claim 19, Donahue et al disclose the method of Claim 18, wherein the building column 28 extends along a vertical direction, the building column comprising an upper portion located adjacent a ceiling of a building (para [0004]; “building”) and a lower portion (at 42) located adjacent a floor of the building.

With respect to claim 20, Donahue et al disclose the method of Claim 19, wherein the at least one support beam 30 is fixedly coupled to the upper portion of the building column 28.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahue et al.

With respect to claim 4, Donahue et al disclose the at least one support beam comprises a first support beam extending along a first direction, a second support beam extending along a second direction (in figure 1, two support masts 28 and two support beams 30 are shown; the support beams 30 extend in a first and second directions, the first and second directions are in the same direction). Donahue et al, in paragraph [0034], teaches that “Although the above discussed crane systems are shown and discussed to include at least two cantilevered header assemblies, it should be appreciated that one or more cantilevered header assemblies may be employed with conventional header mounting constructions in a crane system, whereby the cantilevered header assemblies provide openings into a work station, or may be used in environments having limited space that prevent the ability to use a pair of columns to support a header.”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Donhaue et al with a third support beam extending along a third direction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,174,135. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that claim 17 is included in and can be gleaned from claim 20 of U.S. Patent no. 11,174,135.






Allowable Subject Matter
Claims 5-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the second support beam and the third support beam each comprise a first end fixedly coupled to the mast and a second end fixedly coupled to the second runway beam.  Claims 6-12 are allowed by virtue of their dependence from claim 5. 

Claim 14 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the base end of the mast is fixedly coupled to a counterweight, the counterweight restably coupled to a ground surface.  Claim 15 is allowed by virtue of its dependence from claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ellicott et al disclose a trolley system having at least a support beam, runway beams, bridges, trolley and hoist

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/